Dear Mr. Nunenmacher:
You requested an opinion concerning vacation pay to firemen. Specifically, you ask whether the denial of accumulation of annual leave during periods when an employee is away from work on sick leave is permitted. In this regard, you refer to LSA-R.S.33:1996 which provides:
§ 1996. Annual Vacation
Firemen in municipalities, parishes and fire protection districts to which this Subpart applies, after having served one year, shall be entitled to an annual vacation of eighteen days with full pay. This vacation period shall be increased one day for each year of service over ten years, up to a maximum vacation period of thirty days, all of which shall be with full pay. The vacation privileges herein provided for shall not be forfeited by any member of the department for any cause. Firemen employed on January 6, 1969 shall have their present longevity considered as a factor in the computation of their vacation benefits as provided herein.
The provisions of this section shall in no way be construed to affect in any manner any presently existing system of computing vacation periods under which greater vacation benefits are granted than those provided for herein and the same shall continue in full force and effect.
This statute was declared unconstitutional in Barnett v.Deville, 289 So.2d 129 (La. 1974). The Supreme Court's decision rendered the statute inoperative as of January 21, 1974, and accordingly no further rights accrued under the Act. See attached Attorney General Opinion 86-730.
In conformity with the cited opinion previously released, it remains our conclusion that the fireman's rights are governed by the appropriate local civil service commission and not LSA-R.S.33:1996.
Should you have other inquiries in which we may provide assistance, please contact this office.
Very truly yours,
 RICHARD P. IEYOUB ATTORNEY GENERAL
 BY: ___________________________ KERRY L. KILPATRICK ASSISTANT ATTORNEY GENERAL
KLK:jlg
Mr. Ronald J. NunenmacherChairmanSt. Bernard Parish Fire CivilService Board8201 W. Judge Perez DriveChalmette, La 70043
DATE RECEIVED: 11-30-94
DATE RELEASED:
KERRY L. KILPATRICKASSISTANT ATTORNEY GENERAL